UNITED STATES COURT OF APPEALS
Filed 8/21/96
                                   TENTH CIRCUIT


 CHARLES F. MOORE and TERESA L.
 MOORE on behalf of Malinda M.
 Fransisco and Travis William Lee
 Lackey,

          Plaintiffs-Appellants,

 v.                                                         No. 96-5099
                                                      (D.C. No. 95-C-1149-H)
 MUSCOGEE (CREEK) NATION, BILL                              (N.D. Okla.)
 FIFE, PATRICK MOORE, CHARLES
 TRIPP, SCOTT JOHNSON, REDINA
 MINYARD, NANCY MASON,
 MICHAEL YEKSAVICH and TIM
 POSEY,

          Defendants-Appellees.



                             ORDER AND JUDGMENT *


Before SEYMOUR, Chief Judge, KELLY and LUCERO, Circuit Judges.


      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of this

appeal. See Fed. R. App. P. 34(a); 10th Cir. R. 34.1.9. The cause is therefore ordered

submitted without oral argument.



      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions 10th Cir. R. 36.3.
       This appeal arises out of an unsuccessful challenge to custody decisions made by

the Muscogee (Creek) Nation concerning Travis William Lee Lackey, born in March

1994. The child’s father is a member of the Nation and the child is eligible for

enrollment. This action was brought pro se by the child’s mother, who is part Indian,

and the child’s grandmother and the grandmother’s husband, who are not Indian. The

district court dismissed the action upon concluding that it lacked subject matter

jurisdiction. Plaintiffs appeal and we affirm. 1

       Plaintiffs filed a prior action asserting virtually the same allegations that are

made in the instant case. The district court held in that proceeding that Plaintiffs

essentially were challenging the Nation’s custody of the child and that the only

available avenue of federal court relief was under the Indian Child Welfare Act, 25

U.S.C. §§1901-1934 (ICWA). The court ordered Plaintiffs to file an amended

complaint setting out facts sufficient to state a claim under the Act. Plaintiffs, who

were represented by counsel at that time, filed an amended complaint that the court

ruled failed to make the requisite showing. Accordingly, the court dismissed the case

for lack of subject matter jurisdiction.

        Plaintiffs did not appeal. Instead, two days later they filed the instant action pro

se, reasserting the same claims that the court had previously held deficient under the

ICWA. The district court again concluded that it was without subject matter

jurisdiction for the reasons set out in its order in the prior case.

       We are hampered in our consideration of this case by Plaintiffs’ complaint,

       1
           All pending motions filed in this court are denied.

                                              -2-
which consists of a list of generic causes of action, both civil and criminal, followed by

dates and occasionally some enigmatic facts, and by Plaintiffs’ failure to include in the

record on appeal anything other than the complaint, an addendum to the complaint, and

the lower court’s ruling. The Plaintiffs have filed considerable other material with this

court; however, we are not able to ascertain whether this material was before the lower

court when that court ruled in this action. We are mindful of our obligation to construe

pro se pleadings broadly. See Hall v. Bellmon, 935 F2d 1106, 1110 (10th Cir 1991).

Nonetheless, even when Plaintiffs pleadings are liberally construed and augmented by

the material filed with this court, they have failed to show that they have a cognizable

claim under the ICWA, or any other provision of federal law called to our attention.

       We are not persuaded the district court erred in dismissing the action for lack of

jurisdiction.

       AFFIRMED.


                                                  ENTERED FOR THE COURT

                                                  Stephanie K. Seymour
                                                  Chief Judge




                                            -3-